ORDER

PER CURIAM.
Appellant, Remy Arthur Mente (“husband”), appeals the judgment of the Circuit Court of St. Louis County dissolving his marriage to respondent Tara Lee Mente (“wife”). We affirm.
We have reviewed the briefs of the parties and the record on appeal, and conclude the judgment of the trial court is supported by substantial evidence and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision.